DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 4, 931,905 A (herein “Cirrito”).
Regarding claim 1, Cirrito discloses a heat dissipation unit (Figs. 1-4) comprising: at least one radiation fin (combination of plates 16 and 18); the radiation fin being formed by correspondingly closing a first plate member and a second plate member to each other (Fig. 2; plates 16 and 18 closed to each other), such that one or 
Regarding claim 3, Cirrito discloses that the radiation fin is formed with a plurality of recesses (24 and 26); the recesses including a plurality of first recesses formed on the first plate member and a plurality of second recesses formed on the second plate member (seen in Fig. 2); and the correspondingy closed first and second plate members bringing the first recesses and the second recesses to face and close one another in one-to-one correspondence such that the paired and closed first and second recesses form the independent flow channels (seen in Figs. 2-4).
Regarding claim 6, it is noted that claim 6 contains a product by process limitation (i.e. are formed by a mechanical process, stamping) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cirrito in view of US 2014/0174701 A1 (herein “Kare”).
Regarding claim 9, Cirrito discloses that the independent flow channels respectively have at least one wick structure provided therein (Figs. 1 and 4; 38); but does not explicitly disclose what type of wick structure is used.
Kare discloses a heat dissipation unit comprising a heat pipe having a wick structure, the wick structure being selected from the group consisting of a mesh structure, a fibrous structure, a porous structure, and a grooved structure ([0087]). It would have been obvious to provide the heat dissipation unit of Cirrito with the specific wick structures of Kare in order to ensure proper fluid movement through the heat pipe when in use.
Regarding claim 11, the combined teachings disclose a coating provided on the wick structure ([0087]).

Response to Arguments
In response to applicant’s arguments that original claims define subject matter that is patentably distinguishable over the cited prior art, the examiner disagrees.
Applicant stages (p. 11) that the invention comprises at least one radiation fin formed by correspondingly closing a first plate member and a second plate member to each other. Cirrito also discloses a fin structure formed by two metal plates formed to 
Applicant argues (p. 11) that in Cirrito, the exterior surfaces of the fin are mounted with a plurality of electronic components and that in applicant’s invention, the fins are not in direct contact with the heat source. It is noted however that this argument does not pertain to the invention as claimed.
Applicant argues (p. 12) that the module of Cirrito is not equivalent to the radiation fins of applicant’s invention. The examiner disagrees since the prior art discloses every structural feature recited by the claims and therefore anticipates the claimed invention.
Therefore, applicant’s arguments are unpersuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763